UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2201


TOMAS MULUGHETA MAHARI,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 17, 2015                  Decided:   July 9, 2015


Before MOTZ and GREGORY, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Hudaidah Bhimdi Ahmed, FAYAD LAW P.C., Fairfax, Virginia, for
Petitioner. Benjamin C. Mizer, Acting Assistant Attorney General,
Leslie McKay, Assistant Director, Sara J. Bayram, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tomas Mulugheta Mahari, a native of Saudi Arabia and a citizen

of Eritrea, petitions for review of an order of the Board of

Immigration       Appeals   (Board)      dismissing         his     appeal    from    the

Immigration       Judge’s   denial      of       his    requests     for    asylum    and

withholding       of   removal.         We       have    thoroughly      reviewed     the

administrative record and Mahari’s contentions on appeal, and

conclude that substantial evidence supports the agency’s decision.

See   INS   v.    Elias-Zacarias,        502      U.S.    478,     481     (1992).     We

accordingly deny the petition for review for the reasons stated by

the Board.       See In re: Mahari (B.I.A. Oct. 3, 2014).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials         before    this     court   and

argument would not aid the decisional process.



                                                                      PETITION DENIED




                                             2